

108 HR 5400 IH: Preventing Disruptions to Universal Service Funds Act
U.S. House of Representatives
2021-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5400IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2021Mrs. Hayes (for herself and Mr. Veasey) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Universal Service Antideficiency Temporary Suspension Act to further exempt the Universal Service Fund from certain title 31 provisions.1.Short titleThis Act may be cited as the Preventing Disruptions to Universal Service Funds Act.2.Application of certain title 31 provisions to Universal Service FundSection 302 of the Universal Service Antideficiency Temporary Suspension Act (Public Law 108–494; 118 Stat. 3998) is amended by striking December 31, 2021 each place it appears and inserting December 31, 2024.